         Case 1:19-cv-00099-KGB Document 27 Filed 01/25/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

DORMONDA KING                                                                       PLAINTIFF

v.                            Case No. 1:19-cv-00099-KGB-JTR

CAMPBELL, HUGHES, and HUTCHINSON                                                DEFENDANTS

                                             JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Dormonda King’s complaint is dismissed without prejudice (Dkt. No. 2). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment

would not be taken in good faith.

       It is so adjudged this 25th day of January, 2021.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
